DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 and 8-15 are pending before the Office for review.
(2)
Claim Objections
Claim 1 is objected to because of the following informalities:  “case, ,” in line 5 should be “case,”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the gas storage part is free from a passage to the air-zinc battery.  This feature of the claimed invention is insolubly ambiguous as to its full scope.  Specifically, claim 1 
Therefore, claim 1 is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-5 and 8-11 are rejected due to their dependency on claim 1.  Claim 12 is definite as it further clarifies the storage part and air-zinc battery are isolated from each other.  Examiner recommends incorporating claim 12 into claim 1 to overcome the indefiniteness rejection.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electric signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the physical pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.

Claim 14 requires the gas storage part is free from a passage to the air-zinc battery.  This feature of the claimed invention is insolubly ambiguous as to its full scope.  Specifically, claim 13, from which claim 14 depends, also requires the gas storage part supplies air or oxygen into the case, which conflicts with the language that there is no passage from the gas storage part to the battery.
Therefore, claim 14 is indefinite because its scope is unascertainable to one ordinarily skilled in the art. Examiner recommends incorporating features of claim 12 into claim 14 to clarify the invention and overcome the indefiniteness rejection.  Examiner specifically recommends specifying the structures are isolated from one another.
(4)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korall et al. (U.S. Patent No. 5,445,901).
	With respect to claim 13, Examiner notes the statements “and configured to be capable of bursting to supply air or oxygen into the case in response to an external signal or pressure” and 
	Korall teaches an air-zinc battery module (10) comprising a sealed case (12) and a gas storage part (26) disposed inside the sealed case, wherein one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would recognize that the gas storage part is not indestructible, meaning it is capable of bursting to supply oxygen into the case in response to external pressure within the scope of the claimed invention.  Figure 1 and Col. 5, Lines 21-41.
	Korall further teaches the air-zinc battery part is disposed within the sealed case and has a plurality of holes (42) exposed to an internal surface of the case, wherein the air-zinc battery would be capable of generating electricity only when the gas storage part bursts within the scope of the claimed invention.  Figures 1 and 2 and Col. 5, Lines 50-68.
	With respect to claim 15, Examiner notes the statement “capable of bursting in response to an external pressure” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the material of the gas storage part.  Any material meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
	Korall teaches the gas storage part is formed of a material that is not indestructible, meaning it will burst in response to an amount of applied external pressure.



Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims with an added limitation to specify the gas storage part is isolated from the air-zinc battery part.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not teach or fairly suggest an air-zinc battery module, wherein the gas storage part and the air-zinc battery are isolated from one another without a passageway there between so that the battery is only capable of producing electricity when the gas storage part bursts or is otherwise ruptured.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796